DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 19, 2021 and January 18, 2022 are being considered by the examiner.
Drawings
The drawings were received on March 19, 2021.  These drawings are accepted.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “structures are provided that are disposed apart from the tapered portion so as to sandwich the tapered portion and are disposed on the reinforcing substrate, an upper substrate is disposed above the tapered portion and the structures, and an adhesive layer is disposed in a space sandwiched between the upper substrate and the structures” (claim 1). The prior art of record is the closest prior art to the invention of the claims. Particularly relevant to the instant claims, Yoshino (US 2009/0231680), submitted by the applicant via the IDS received January 18, 2022, front page, shows structures including a tapered portion (4) of a waveguide between structures (7A and 7B), with an upper substrate (5) and adhesive (20) between the structures and the upper substrate. However, the tapered portion isn’t sandwiched by the structures. Additionally, the waveguide material of Yoshino is disclosed as being ferro-electric (see paragraph 0056), which is not electro-optic, as required by the claim. Therefore, though the structure of Yoshino is similar to the instant claimed invention, claim 1 describes a structure that is patentably distinct over Yoshino. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention. As such, claim 1 is patentably distinct over the prior art and is allowed. Claims 2 and 3 are allowed at least in view of their ultimate dependency upon an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fathpour et al. (US Patent 10,718,904) discloses a similarly tapered electro-optic waveguide (see figure 1I), but is silent to the specific combination of elements as required by the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874